       Case 4:17-cv-05610-HSG Document 65 Filed 10/20/20 Page 1 of 2




 1   Jack Praetzellis (SBN 267765)
     FOX ROTHSCHILD LLP
 2   345 California Street, Suite 2200
     San Francisco, California 94104
 3   Tel: (415) 364-5540
     Fax: (415) 391-4436
 4
     Attorneys for Defendants
 5   CITY OF EUREKA, EUREKA POLICE
     DEPARTMENT and STEVE WATSON
 6
     Shelley K. Mack (SBN 209596)
 7   1416 Bates Road
     McKinleyville, California 95519
 8   Tel: (707) 599-7375
     Fax: (707) 667-0318
 9
     Attorney for Plaintiffs
10   OSCAR LEATHERMAN
     and KELLY PIFFERINI
11
12                                UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14
15   OSCAR LEATHERMAN and KELLY                         CASE NO.: 4:17-cv-05610-HSG
     PIFFERINI,
16                                                      STIPULATION FOR DISMISSAL OF
                                   Plaintiffs,          ENTIRE ACTION; ORDER
17   vs.
     CITY OF EUREKA, EUREKA POLICE DE-
18   PARTMENT, and STEVE WATSON, in his
     official capacity as Interim Chief of Police,
19
                                   Defendants.
20
21                                               STIPULATION
22           OSCAR LEATHERMAN and KELLY PIFFERINI (collectively, “Plaintiffs”) and CITY
23   OF EUREKA, EUREKA POLICE DEPARTMENT, and STEVE WATSON, in his official ca-
24   pacity as Interim Chief of Police (collectively, “Defendants”), by and through their counsel of
25   record, hereby stipulate and agree as follows:
26           A.      WHEREAS Defendants served an offer of judgment (the “Offer”) on Plaintiffs, a




                                                                      STIPULATION FOR DISMISSAL; ORDER
                                                      -1-                  CASE NO. 4:17-CV-05610-HSG
     176701\00005\114998333.v3
       Case 4:17-cv-05610-HSG Document 65 Filed 10/20/20 Page 2 of 2




 1   copy of which is attached hereto as Exhibit A;

 2           B.      WHEREAS Plaintiffs accepted the Offer; and

 3           C.      WHEREAS the Court directed the parties to file a stipulated dismissal of the ac-

 4   tion.

 5           ACCORDINGLY, the parties hereby stipulate and agree to the following:

 6           1.      The undersigned, being all parties to this action, hereby stipulate to the dismissal,

 7   with prejudice, of the entire action referenced above.

 8           2.      The dismissal shall be on the terms set forth in Exhibit A.

 9                                                  SHELLEY K. MACK

10
     DATED: October 19, 2020                        By s/Shelley K. Mack
11                                                     SHELLEY K. MACK
                                                    Attorney for Plaintiffs
12
                                                    FOX ROTHSCHILD LLP
13
14   DATED: October 19, 2020                        By s/Jack Praetzellis
                                                       JACK PRAETZELLIS
15                                                  Attorneys for Defendants

16
17                                                 ORDER

18           Upon stipulation of the parties, and good cause appearing,

19           It is SO ORDERED.

20           Dated: 10/20/2020

21
22                                                            The Honorable Haywood S. Gilliam, Jr.
                                                                   United States District Judge
23
24
25
26




                                                                         STIPULATION FOR DISMISSAL; ORDER
                                                      -2-                     CASE NO. 4:17-CV-05610-HSG
     176701\00005\114998333.v3
